 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWeather Shield Mfg., Inc., Millwork Division andMidwestern Industrial Council Local No. 1035,affiliated with United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO. Cases18-CA-7798, 18-CA-7952, and 18-RD-1172July 13, 1990SUPPLEMENTAL DECISION, ORDER,AND CERTIFICATION OF RESULTSBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 20, 1988, the National Labor Rela-tions Board issued a Decision, Order, and Direc-tion of Second Election in this proceeding inwhich it found that the Respondent violated Sec-tion 8(a)(1) and (5) of the Act and engaged in ob-jectionable conduct requiring the direction of asecond electionThereafter, the Respondent filed a petition forreview and the General Counsel filed a cross-appli-cation for enforcement of the Board's Order withthe United States Court of Appeals for the SeventhCircuit In an opinion dated November 29, 1989, ascorrected on December 7, 1989,2 the court deniedenforcement of the Board's Order and directed theBoard to certify the results of the July 15, 1982 de-certification election in Case 18-RD-1172 3 Withrespect to the Section 8(a)(5) complaint allegationswhich the Board found to be meritorious, the courtfound that the Respondent's "failure to bargainwith the Union during the pendency of this case is1 292 NLRB 1I 890 F 2d 523 The tally of ballots at the election was 123 votes against representa-tion and 110 for the Union There were no challenged ballotsmoot based on our holding Accordingly, we neednot reach the appropriateness of the Board's Orderto bargain with the Union for the time period rep-resenting those several years in which the case waspending "4The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board, having accepted the remand, recog-nizes the court's opinion as the law of this caseAccordingly, as the court's treatment of the Sec-tion 8(a)(5) complaint allegations, on its face, pre-cludes any possible finding that the Respondent re-fused to bargain in violation of the Act,2 we shalldismiss the complaint and, as directed by the court,we shall certify the results of the election in Case18-RD-1172IT IS ORDERED that the complaint in Cases 18-CA-7798 and 18-CA-7952 be dismissedCERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for Midwestern IndustrialCouncil, Local No 1035, affiliated with UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO and that it is not the exclusive repre-sentative of bargaining unit employees4 890 F 2d at 60, fn 55 It is evident that fn 5 of the court's opinion is premised on the viewthat when the Union lost an untamted decertification election, the Re-spondent's bargaining obligation to the Union ceased in its entirety as ofthe date of the election That is the law of the case, irrespective of whatBoard precedent may dictate regarding Respondent's bargaining obliga-tion during the pendency of objections before the Board PresbyterianHospital, 241 NLRB 996 (1979) Accord Dow Chemical Co. 250 NLRB748 and 250 NLRB 756 (1980), enf denied 660 F 2d 637 (5th Cu. 1981)299 NLRB No 3